Title: From George Washington to Brigadier General Peter Muhlenberg, 2 November 1778
From: Washington, George
To: Muhlenberg, Peter


  
    Dear sir.
    Head Quarters Fredericksburg [N.Y.]2d November 1778.
  
The departure of General Gates makes it expedient to send forward another officer to his command. For this purpose I have ordered General Putnam to Harford. The Genl will communicate to you such of his instructions as respect the division, or any other information which may be necessary for your goverment. I am D. Sir your most hble servt

  G.W.

